Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 15 with the instant application on 31 January 2020.  Currently, claims 1 – 15 are available for substantive examination.
Restriction/Election Requirement 
Restriction to one of the following inventions is required pursuant to 35 U.S.C. § 121:
I. 	Claims 1 - 6, drawn to an oral drug delivery system, the system comprising a biomimetic mineralized carrier, the carrier comprising a metal organic framework, a biological macromolecule encapsulated within the framework, and a yeast capsule encapsulating the carrier, the invention classified in A61K 9/1611.
II. 	Claims 7 - 15, drawn to a method for fabricating an oral drug delivery system, the method comprising the steps of providing a mixture comprising an organic ligand, a metal ion, a biological macromolecule, and water, performing a coating step to form a mineralized carrier, collecting the carrier, providing a solution with the mineralized carrier, providing a solution with a yeast capsule with a negative surface charge, and loading the carrier into the yeast capsule, the invention classified in A61 K 9/16. 
Inventions I and II are related as product and process of making the product.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed can be used to make another and materially different product, or (2) that the product as see MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by a materially different process such as a process comprising the steps of forming a coordination complex between a metal ion and an organic ligand, removing the cytoplasm from a yeast capsule, and loading the coordination complex into the yeast capsule.
Restriction for examination purposes as indicated is proper because all the inventions listed in this Action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicants are  advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (see 37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention. 
Traversal 
Applicants may make an election of an invention with or without traverse. To reserve a right to petition, Applicants must make the election with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the Examiner shall treat 
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103, or pre-AIA  35 U.S.C. § 103(a) of the other invention.
Rejoinder 
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicants elects claim directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all of the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability, including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.  Until all claims to the elected product/apparatus are found allowable, See MPEP § 821.04.  Additionally, in order for rejoinder to occur, Applicants are advised that they should amend the process claims during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.
Election of Species 
This application contains claims directed to the following genera comprising patentably distinct species:
(a)	metal organic framework	(see claim 3);
(b)	nucleic acid			(see claims 5, 12);
(c)	yeast				(see claim 6);
(d)	organic ligand			(see claim 9); and 
(e)	metal salt			(see claim 10).
 	The species are independent or distinct because of the widely differing physicochemical properties, including structures of each species and the expected impact of these properties on the function of the claimed invention.  In addition, these species are not obvious variants of each other based on the current record.
Applicants are required pursuant to 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from each of the genera identified above for 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicants are advised that the Response to this Requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  In this regard, Applicants are advised that, to be proper, a species election must be directed to election of a unique chemical entity, where possible, and not to a sub-genus.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Traversal 
The election may be made with or without traverse.  To preserve a right to petition, the Applicants must traverse the election.  If the Response does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Applicants must present traversal at the time of election in order to 
Should Applicants traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species that depend from, or otherwise require, all the limitations of an allowable generic claim, as provided by 37 CFR § 1.141.
Correction of Inventorship 
Applicants are reminded that, upon the cancellation of claims to a non-elected invention, they must correct inventorship in compliance with 37 CFR § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Applicants must accompany a request to correct inventorship pursuant to 37 CFR § 1.48(a) with an application data sheet in accordance with 37 CFR § 1.76 that identifies each inventor by his or her legal name, and by the processing fee required pursuant to 37 CFR § 1.17(i).


CONCLUSION 
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619